Citation Nr: 0202000	
Decision Date: 02/28/02    Archive Date: 03/05/02	

DOCKET NO.  00-19 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the 
residuals of a shell fragment wound of the left knee.  

(The issue of de novo consideration of entitlement to service 
connection for the residuals of a shell fragment wound of the 
left knee will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to 
March 1971.  His awards and decorations include the Silver 
Star Medal, the Purple Heart Medal (second award), and the 
Combat Infantryman Badge.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In October 2001, the veteran had a video conference hearing 
with the undersigned member of the Board.  

The Board is undertaking additional development on the issue 
of de novo consideration of entitlement to service connection 
for residuals of a shell fragment wound of the left knee 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.



FINDINGS OF FACT

1.  The veteran did not appeal a January 1974 rating action 
in which the RO denied entitlement to service connection for 
the residuals of a shell fragment wound of the left knee.  

2.  Evidence received since the RO's January 1974 rating 
action is neither cumulative nor duplicative of that on file 
at the time of the decision and is so significant, by itself 
or in connection with evidence previously assembled, that it 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for the 
residuals of a shell fragment wound of the left knee.  


CONCLUSIONS OF LAW

1.  The RO's January 1974 decision, which denied entitlement 
to service connection for the residuals of a shell fragment 
wound of the left knee, is final.  38 U.S.C.A. § 4005 (1970); 
38 C.F.R. § 19.153 (1973).  

2.  The evidence received since the RO's January 1974 
decision is new and material for the purpose of reopening the 
veteran's claim of entitlement to service connection for the 
residuals of a shell fragment wound of the left knee.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for the 
residuals of a shell fragment wound of the left knee.  A 
review of the record discloses that this is not his first 
such claim.  In January 1974, the RO denied entitlement to 
service connection for such disability.  Evidence on file at 
that time consisted of the veteran's service medical records 
and reports of VA examinations performed in May 1971 and 
September 1973.  Such records were negative for any evidence 
of a shell fragment wound of the left knee in service or for 
any residual disability in or after service.  Based thereon, 
the RO declined to grant service connection.  The veteran was 
notified of that decision, as well as his appellate rights; 
however, a notice of disagreement was not received with which 
to initiate an appeal.  Accordingly, that decision became 
final.  38 U.S.C.A. § 4005; 38 C.F.R. § 19.153.  The veteran 
now requests that such claim be reopened.  

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105 (West 1991).  The exception to this rule is 
38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the VA shall reopen the claim and 
review the former disposition of the claim.  

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  New and material evidence is 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

If new and material evidence has been presented, the Board 
may then proceed to evaluate the merits of the claim but only 
after insuring that the duty to assist the veteran in the 
development of his claim has been fulfilled.  See, Elkins v. 
West, 12 Vet. App. 209 (1999).  

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
That law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5102, 
5103, 5103A.  That law also eliminated the concept of a well-
grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that the VA cannot assist in the 
development of a claim that is not well grounded.  
38 U.S.C.A. § 5107.  That change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, sub part 
(a), 114 Stat. 2096, 2099-2100 (2000).  In March 2001, the RO 
notified the veteran of the enactment of the VCAA and of the 
potential impact on his claim.  

In August 2001, the VA published final rules implementing the 
VCAA, including changes with respect to the definition of new 
and material evidence and the development of associated 
cases.  66 Fed. Reg. 45620 (August 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a)).  The changes with respect to new and material 
evidence, however, are only effective for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45620, 45630-32 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  Inasmuch as the veteran's appeal was 
filed before that date, the changes with respect to new and 
material evidence are not applicable in this case.  

Evidence added to the record since the RO's rating decision 
in January 1974 includes a statement from a former fellow 
serviceman who reportedly witnessed the veteran's shell 
fragment wound of the left knee.  He notes that it was 
incurred in April 1970 in an action for which the veteran 
received the Silver Star Medal.  A Department of the Army 
document entitled "Award of the Silver Star," dated August 1, 
1970, is of record.  That document reflects the veteran was 
awarded the Silver Star for service on April 29, 1970 in 
Vietnam when "wounded by hostile fire."  The Board notes that 
the veteran also received the Purple Heart Medal, on two 
occasions, including on April 29, 1970.  The record does not 
show the location of the injuries sustained in April 1970 for 
which he received the Silver Star and Purple Heart.  Although 
there is no official record of a shell fragment wound of the 
left knee, the additional evidence is consistent with the 
circumstances, conditions, and hardships of the veteran's 
distinguished combat service.  As such, it is sufficient to 
verify that the veteran did, in fact, sustain the alleged 
wound in service.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (2001).  At the very least, it places 
the evidence in equipoise with respect to the question of 
whether he sustained a shell fragment wound of the left knee 
in service.  Under such circumstances, all reasonable doubt 
is resolved in favor of the veteran.  38 U.S.C.A. § 5107(b) 
(West 1991 and Supp. 2001).  Accordingly, the Board concludes 
that the veteran did sustain a shell fragment wound to the 
left knee in service.  The claim for service connection is 
reopened.


ORDER

New and material evidence having been received, the appeal to 
reopen the claim of entitlement to service connection for the 
residuals of a shell fragment wound of the left knee is 
granted.  



		
	U. R. Powell
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.






